Exhibit 10.1

 

SYNNEX CORPORATION

 

2003 STOCK INCENTIVE PLAN

 

(Adopted by the Board on September 2, 2003,

 

and amended and restated by the Board on January 10, 2006.

 

Reflects 2:1 Reverse Stock Split on November 12, 2003)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page


--------------------------------------------------------------------------------

Section 1.

  ESTABLISHMENT AND PURPOSE.    1

Section 2.

  DEFINITIONS.    1    

(a)

   “Affiliate”    1    

(b)

   “Award”    1    

(c)

   “Board of Directors”    1    

(d)

   “Change in Control”    1    

(e)

   “Code”    2    

(f)

   “Committee”    2    

(g)

   “Company”    2    

(h)

   “Consultant”    2    

(i)

   “Disability”    3    

(j)

   “Employee”    3    

(k)

   “Exchange Act”    3    

(l)

   “Exercise Price”    3    

(m)

   “Fair Market Value”    3    

(n)

   “ISO”    3    

(o)

   “Misconduct”    3    

(p)

   “Nonstatutory Option” or “NSO”    4    

(q)

   “Offeree”    4    

(r)

   “Option”    4    

(s)

   “Optionee”    4    

(t)

   “Outside Director”    4    

(u)

   “Parent”    4    

(v)

   “Participant”    4    

(w)

   “Plan”    4    

(x)

   “Purchase Price”    4    

(y)

   “Restricted Share”    4    

(z)

   “Restricted Share Agreement “    4    

(aa)

   “SAR”    4    

(bb)

   “SAR Agreement”    4    

(cc)

   “Service”    5    

(dd)

   “Share”    5    

(ee)

   “Stock”    5    

(ff)

   “Stock Option Agreement”    5    

(gg)

   “Stock Unit”    5    

(hh)

   “Stock Unit Agreement”    5    

(ii)

   “Subsidiary”    5

Section 3.

  ADMINISTRATION.    5    

(a)

   Committee Composition    5    

(b)

   Committee for Non-Officer Grants    5    

(c)

   Committee Procedures    6    

(d)

   Committee Responsibilities    6

 

- i -



--------------------------------------------------------------------------------

Section 4.

  ELIGIBILITY.    7    

(a)

   General Rule    7    

(b)

   Automatic Grants to Outside Directors.    7    

(c)

   Ten-Percent Stockholders    8    

(d)

   Attribution Rules    8    

(e)

   Outstanding Stock    9

Section 5.

  STOCK SUBJECT TO PLAN.    9    

(a)

   Basic Limitation    9    

(b)

   Additional Shares    9

Section 6.

  RESTRICTED SHARES    9    

(a)

   Restricted Stock Agreement    9    

(b)

   Payment for Awards    9    

(c)

   Vesting    10    

(d)

   Voting and Dividend Rights    10    

(e)

   Restrictions on Transfer of Shares    10

Section 7.

  TERMS AND CONDITIONS OF OPTIONS.    10    

(a)

   Stock Option Agreement    10    

(b)

   Number of Shares    10    

(c)

   Exercise Price    10    

(d)

   Withholding Taxes    11    

(e)

   Exercisability and Term    11    

(f)

   Exercise of Options Upon Termination of Service    11    

(g)

   Effect of Change in Control    11    

(h)

   Leaves of Absence    11    

(i)

   No Rights as a Stockholder    12    

(j)

   Modification, Extension and Renewal of Options    12    

(k)

   Restrictions on Transfer of Shares    12    

(l)

   Buyout Provisions    12

Section 8.

  PAYMENT FOR SHARES.    12    

(a)

   General Rule    12    

(b)

   Surrender of Stock    12    

(c)

   Services Rendered    12    

(d)

   Cashless Exercise    13    

(e)

   Exercise/Pledge    13    

(f)

   Promissory Note    13    

(g)

   Other Forms of Payment    13    

(h)

   Limitations under Applicable Law    13

Section 9.

  STOCK APPRECIATION RIGHTS.    13    

(a)

   SAR Agreement    13    

(b)

   Number of Shares    13

 

- ii -



--------------------------------------------------------------------------------

   

(c)

   Exercise Price    13    

(d)

   Exercisability and Term    13    

(e)

   Effect of Change in Control    14    

(f)

   Exercise of SARs    14    

(g)

   Modification or Assumption of SARs    14

Section 10.

  STOCK UNITS.    14    

(a)

   Stock Unit Agreement    14    

(b)

   Payment for Awards    14    

(c)

   Vesting Conditions    14    

(d)

   Voting and Dividend Rights    15    

(e)

   Form and Time of Settlement of Stock Units    15    

(f)

   Death of Recipient    15    

(g)

   Creditors’ Rights    15

Section 11.

  ADJUSTMENT OF SHARES.    15    

(a)

   Adjustments    15    

(b)

   Dissolution or Liquidation    16    

(c)

   Reorganizations    16    

(d)

   Reservation of Rights    16

Section 12.

  LEGAL AND REGULATORY REQUIREMENTS.    17

Section 13.

       WITHHOLDING TAXES.    17    

(a)

   General    17    

(b)

   Share Withholding    17

Section 14.

  LIMITATION ON PARACHUTE PAYMENTS.    17    

(a)

   Scope of Limitation.    17    

(b)

   Basic Rule    17    

(c)

   Reduction of Payments    18    

(d)

   Related Corporations    18

Section 15.

  NO EMPLOYMENT RIGHTS.    18

Section 16.

  DURATION AND AMENDMENTS.    18    

(a)

   Term of the Plan    18    

(b)

   Right to Amend or Terminate the Plan    18    

(c)

   Effect of Amendment or Termination    18

Section 17.

  EXECUTION.    19

 

- iii -



--------------------------------------------------------------------------------

SYNNEX CORPORATION

 

2003 STOCK INCENTIVE PLAN

 

SECTION 1. ESTABLISHMENT AND PURPOSE.

 

The Plan was adopted by the Board of Directors on September 2, 2003, effective
as of the date of the initial offering of Stock to the public pursuant to a
registration statement filed by the Company with the Securities and Exchange
Commission, and was amended and restated by the Board of Directors on
January 10, 2006. The purpose of the Plan is to promote the long-term success of
the Company and the creation of stockholder value by (a) encouraging Employees,
Outside Directors and Consultants to focus on critical long-range objectives,
(b) encouraging the attraction and retention of Employees, Outside Directors and
Consultants with exceptional qualifications and (c) linking Employees, Outside
Directors and Consultants directly to stockholder interests through increased
stock ownership. The Plan seeks to achieve this purpose by providing for Awards
in the form of restricted shares, stock units, options (which may constitute
incentive stock options or nonstatutory stock options) or stock appreciation
rights.

 

SECTION 2. DEFINITIONS.

 

(a) “Affiliate” shall mean any entity other than a Subsidiary, if the Company
and/or one of more Subsidiaries own not less than 50% of such entity.

 

(b) “Award” shall mean any award of an Option, a SAR, a Restricted Share or a
Stock Unit under the Plan.

 

(c) “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time.

 

(d) “Change in Control” shall mean the occurrence of any of the following
events:

 

(i) A change in the composition of the Board of Directors occurs, as a result of
which fewer than one-half of the incumbent directors are directors who either:

 

(A) Had been directors of the Company on the “look-back date” (as defined below)
(the “original directors”); or

 

(B) Were elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the aggregate of the original
directors who were still in office at the time of the election or nomination and
the directors whose election or nomination was previously so approved (the
“continuing directors”); or

 

(ii) Any “person” (as defined below) who by the acquisition or aggregation of
securities, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or

 

- 1 -



--------------------------------------------------------------------------------

more of the combined voting power of the Company’s then outstanding securities
ordinarily (and apart from rights accruing under special circumstances) having
the right to vote at elections of directors (the “Base Capital Stock”); except
that any change in the relative beneficial ownership of the Company’s securities
by any person resulting solely from a reduction in the aggregate number of
outstanding shares of Base Capital Stock, and any decrease thereafter in such
person’s ownership of securities, shall be disregarded until such person
increases in any manner, directly or indirectly, such person’s beneficial
ownership of any securities of the Company; or

 

(iii) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (A) the continuing or surviving entity and (B) any direct or indirect
parent corporation of such continuing or surviving entity; or

 

(iv) The sale, transfer or other disposition of all or substantially all of the
Company’s assets.

 

For purposes of subsection (d)(i) above, the term “look-back” date shall mean
the later of (1) September 2, 2003 or (2) the date 24 months prior to the date
of the event that may constitute a Change in Control.

 

For purposes of subsection (d)(ii)) above, the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act but shall
exclude (1) a trustee or other fiduciary holding securities under an employee
benefit plan maintained by the Company or a Parent or Subsidiary and (2) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the Stock.

 

Any other provision of this Section 2(d) notwithstanding, a transaction shall
not constitute a Change in Control if its sole purpose is to change the state of
the Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction, and a Change in Control shall
not be deemed to occur if the Company files a registration statement with the
Securities and Exchange Commission for the initial offering of Stock to the
public.

 

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(f) “Committee” shall mean the Compensation Committee as designated by the Board
of Directors, which is authorized to administer the Plan, as described in
Section 3 hereof.

 

(g) “Company” shall mean SYNNEX Corporation

 

(h) “Consultant” shall mean a consultant or advisor who provides bona fide
services to the Company, a Parent, a Subsidiary or an Affiliate as an
independent contractor or a member of the board of directors of a Parent or a
Subsidiary who is not an Employee. Service as a Consultant shall be considered
Service for all purposes of the Plan.

 

- 2 -



--------------------------------------------------------------------------------

(i) “Disability” shall mean that the Optionee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment.

 

(j) “Employee” shall mean any individual who is a common-law employee of the
Company, a Parent or a Subsidiary.

 

(k) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(l) “Exercise Price” shall mean, in the case of an Option, the amount for which
one Common Share may be purchased upon exercise of such Option, as specified in
the applicable Stock Option Agreement. “Exercise Price,” in the case of a SAR,
shall mean an amount, as specified in the applicable SAR Agreement, which is
subtracted from the Fair Market Value of one Common Share in determining the
amount payable upon exercise of such SAR.

 

(m) “Fair Market Value” with respect to a Share, shall mean the market price of
one Share of Stock, determined by the Committee as follows:

 

(i) If the Stock was traded over-the-counter on the date in question but was not
traded on The Nasdaq Stock Market, then the Fair Market Value shall be equal to
the last transaction price quoted for such date by the OTC Bulletin Board or, if
not so quoted, shall be equal to the mean between the last reported
representative bid and asked prices quoted for such date by the principal
automated inter-dealer quotation system on which the Stock is quoted or, if the
Stock is not quoted on any such system, by the Pink Sheets LLC;

 

(ii) If the Stock was traded on The Nasdaq Stock Market, then the Fair Market
Value shall be equal to the last reported sale price quoted for such date by The
Nasdaq Stock Market;

 

(iii) If the Stock was traded on a United States stock exchange on the date in
question, then the Fair Market Value shall be equal to the closing price
reported for such date by the applicable composite-transactions report; and

 

(iv) If none of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Committee in good faith on such basis as it
deems appropriate.

 

In all cases, the determination of Fair Market Value by the Committee shall be
conclusive and binding on all persons.

 

(n) “ISO” shall mean an employee incentive stock option described in Section 422
of the Code.

 

(o) “Misconduct” shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Participant, any unauthorized use or disclosure by the
Participant of

 

- 3 -



--------------------------------------------------------------------------------

confidential information or trade secrets of the Company (or any Parent or
Subsidiary), or any other intentional misconduct by the Participant adversely
affecting the business or affairs of the Company (or any Parent or Subsidiary)
in a material manner. The foregoing definition shall not be deemed to be
inclusive of all the acts or omissions which the Company (or any Parent or
Subsidiary) may consider as grounds for the dismissal or discharge of the
Participant or any other individual in the Service of the Company (or any Parent
or Subsidiary).

 

(p) “Nonstatutory Option” or “NSO” shall mean an employee stock option that is
not an ISO.

 

(q) “Offeree” shall mean an individual to whom the Committee has offered the
right to acquire Shares under the Plan (other than upon exercise of an Option).

 

(r) “Option” shall mean an ISO or Nonstatutory Option granted under the Plan and
entitling the holder to purchase Shares.

 

(s) “Optionee” shall mean an individual or estate who holds an Option or SAR.

 

(t) “Outside Director” shall mean a member of the Board of Directors who is not
a common-law employee of the Company, a Parent or a Subsidiary. Service as an
Outside Director shall be considered Service for all purposes of the Plan,
except as provided in the second sentence of Section 4(a).

 

(u) “Parent” shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be a Parent commencing as of such date.

 

(v) “Participant” shall mean an individual or estate who holds an Award.

 

(w) “Plan” shall mean this 2003 Stock Incentive Plan of SYNNEX Corporation, as
amended from time to time.

 

(x) “Purchase Price” shall mean the consideration for which one Share may be
acquired under the Plan (other than upon exercise of an Option), as specified by
the Committee.

 

(y) “Restricted Share” shall mean a Share awarded under the Plan.

 

(z) “Restricted Share Agreement” shall mean the agreement between the Company
and the recipient of a Restricted Share which contains the terms, conditions and
restrictions pertaining to such Restricted Shares.

 

(aa) “SAR” shall mean a stock appreciation right granted under the Plan.

 

(bb) “SAR Agreement” shall mean the agreement between the Company and an
Optionee which contains the terms, conditions and restrictions pertaining to his
or her SAR.

 

- 4 -



--------------------------------------------------------------------------------

(cc) “Service” shall mean service as an Employee, Consultant or Outside
Director.

 

(dd) “Share” shall mean one share of Stock, as adjusted in accordance with
Section 11 (if applicable).

 

(ee) “Stock” shall mean the Common Stock of the Company.

 

(ff) “Stock Option Agreement” shall mean the agreement between the Company and
an Optionee that contains the terms, conditions and restrictions pertaining to
such Option.

 

(gg) “Stock Unit” shall mean a bookkeeping entry representing the Company’s
obligation to deliver one Share (or distribute cash) on a future date in
accordance with the terms, conditions and restrictions of a Stock Unit
Agreement.

 

(hh) “Stock Unit Agreement” shall mean the agreement between the Company and the
recipient of a Stock Unit which contains the terms, conditions and restrictions
pertaining to such Stock Unit.

 

(ii) “Subsidiary” shall mean any corporation, if the Company and/or one or more
other Subsidiaries own not less than 50% of the total combined voting power of
all classes of outstanding stock of such corporation. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

 

SECTION 3. ADMINISTRATION.

 

(a) Committee Composition. The Plan shall be administered by the Committee. The
Committee shall consist of two or more directors of the Company, who shall be
appointed by the Board. In addition, the composition of the Committee shall
satisfy

 

(i) such requirements as the Securities and Exchange Commission may establish
for administrators acting under plans intended to qualify for exemption under
Rule 16b-3 (or its successor) under the Exchange Act; and

 

(ii) such requirements as the Internal Revenue Service may establish for outside
directors acting under plans intended to qualify for exemption under
Section 162(m)(4)(C) of the Code.

 

(b) Committee for Non-Officer Grants. The Board may also appoint one or more
separate committees of the Board, each composed of one or more directors of the
Company who need not satisfy the requirements of Section 3(a), who may
administer the Plan with respect to Employees who are not considered officers or
directors of the Company under Section 16 of the Exchange Act, may grant Awards
under the Plan to such Employees and may determine all terms of such grants.
Within the limitations of the preceding sentence, any reference in the Plan to
the Committee shall include such committee or committees appointed pursuant to
the preceding sentence. The Board of Directors may also authorize one or more
officers of the Company to designate Employees, other than officers under
Section 16 of the Exchange Act, to receive Awards and/or to determine the number
of such Awards to be received by such persons; provided, however, that the Board
of Directors shall specify the total number of Awards that such officers may so
award.

 

- 5 -



--------------------------------------------------------------------------------

(c) Committee Procedures. The Board of Directors shall designate one of the
members of the Committee as chairman. The Committee may hold meetings at such
times and places as it shall determine. The acts of a majority of the Committee
members present at meetings at which a quorum exists, or acts reduced to or
approved in writing by all Committee members, shall be valid acts of the
Committee.

 

(d) Committee Responsibilities. Subject to the provisions of the Plan, the
Committee shall have full authority and discretion to take the following
actions:

 

(i) To interpret the Plan and to apply its provisions;

 

(ii) To adopt, amend or rescind rules, procedures and forms relating to the
Plan;

 

(iii) To authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;

 

(iv) To determine when Awards are to be granted under the Plan;

 

(v) To select the Offerees and Optionees;

 

(vi) To determine the number of Shares to be made subject to each Award;

 

(vii) To prescribe the terms and conditions of each Award, including (without
limitation) the Exercise Price and Purchase Price, and the vesting or duration
of the Award (including accelerating the vesting of Awards, either at the time
of the Award or thereafter, without the consent of the Participant), to
determine whether an Option is to be classified as an ISO or as a Nonstatutory
Option, and to specify the provisions of the agreement relating to such Award;

 

(viii) To amend any outstanding Award agreement, subject to applicable legal
restrictions and to the consent of the Participant if the Participant’s rights
or obligations would be adversely affected;

 

(ix) To prescribe the consideration for the grant of each Award or other right
under the Plan and to determine the sufficiency of such consideration;

 

(x) To determine the disposition of each Award or other right under the Plan in
the event of a Participant’s divorce or dissolution of marriage;

 

(xi) To determine whether Awards under the Plan will be granted in replacement
of other grants under an incentive or other compensation plan of an acquired
business;

 

- 6 -



--------------------------------------------------------------------------------

(xii) To correct any defect, supply any omission, or reconcile any inconsistency
in the Plan or any Award agreement; and

 

(xiii) To take any other actions deemed necessary or advisable for the
administration of the Plan.

 

Subject to the requirements of applicable law, the Committee may designate
persons other than members of the Committee to carry out its responsibilities
and may prescribe such conditions and limitations as it may deem appropriate,
except that the Committee may not delegate its authority with regard to the
selection for participation of or the granting of Options or other rights under
the Plan to persons subject to Section 16 of the Exchange Act. All decisions,
interpretations and other actions of the Committee shall be final and binding on
all Offerees, all Optionees, and all persons deriving their rights from an
Offeree or Optionee. No member of the Committee shall be liable for any action
that he has taken or has failed to take in good faith with respect to the Plan,
any Option, or any right to acquire Shares under the Plan.

 

SECTION 4. ELIGIBILITY.

 

(a) General Rule. Only Employees shall be eligible for the grant of ISOs. Only
Employees, Consultants and Outside Directors shall be eligible for the grant of
Restricted Shares, Stock Units, Nonstatutory Options or SARs.

 

(b) Automatic Grants to Outside Directors.

 

(i) Each Outside Director who first joins the Board of Directors after the
effective date of the Plan, and who was not previously an Employee, shall
receive a Nonstatutory Option, subject to approval of the Plan by the Company’s
stockholders, to purchase 25,000 Shares (subject to adjustment under Section 11)
on the first business day after his or her election to the Board of Directors.

 

(ii) On the first business day following the conclusion of each regular annual
meeting of the Company’s stockholders after such Outside Director’s appointment
or election to the Board of Directors, commencing with the annual meeting
occurring after the adoption of the Plan, each Outside Director who will
continue serving as a member of the Board of Directors thereafter shall receive
an Option to purchase 5,000 Shares, subject to adjustment under Section 11,
provided such Outside Director has served on the Board of Directors for at least
six months.

 

(iii) The Exercise Price of all Nonstatutory Options granted to an Outside
Director under this Section 4(b) shall be equal to 100% of the Fair Market Value
of a Share on the date of grant, payable in one of the forms described in
Section 8(a), (b) or (d).

 

(iv) Twenty percent (20%) of the Shares subject to each Option granted under
this Section 4(b) shall vest and become exercisable on the first anniversary of
the date of grant. The balance of the Shares subject to each Option (i.e. the
remaining eighty percent (80%)) granted under this Section 4(b) shall vest and
become exercisable monthly over a four-year period beginning on the day which is
one month after the first anniversary of the date of grant, at a monthly rate of
1.666% of the total number of Shares subject to such Options.

 

- 7 -



--------------------------------------------------------------------------------

(v) Subject to Sections 4(b)(vi) and (vii), all Nonstatutory Options granted to
an Outside Director under this Section 4(e) shall terminate on the day before
the tenth anniversary of the date of grant of such Options.

 

(vi) If an Outside Director’s Service terminates for any reason, then his or her
Options granted under this Section 4(b) shall expire on the earliest of the
following occasions:

 

(A) The expiration date determined pursuant to Section 4(b)(v) above;

 

(B) The date 12 months after the termination of the Outside Director’s Service,
if the termination occurs because of his or her death or Disability;

 

(C) The date of the Outside Director’s termination of Service, if the
termination occurs by reason of his or her Misconduct; or

 

(D) The date three months after the termination of the Outside Director’s
Service, if the termination occurs for any reason other than death, Disability
or Misconduct.

 

The Outside Director may exercise all or part of his or her Options at any time
before the expiration of such Options under the preceding sentence, but only to
the extent that such Options had become vested before his or her Service
terminated. The balance of such Options shall lapse when the Outside Director’s
Service terminates.

 

(vii) In the event that the Outside Director dies after the termination of his
or her Service but before the expiration of his or her Options granted under
this Section 4(b), then his or her Options shall expire on the earlier of the
following dates:

 

(A) The expiration date determined pursuant to Section 4(b)(v) above; or

 

(B) The date 12 months after his or her death.

 

(c) Ten-Percent Stockholders. An Employee who owns more than 10% of the total
combined voting power of all classes of outstanding stock of the Company, a
Parent or Subsidiary shall not be eligible for the grant of an ISO unless such
grant satisfies the requirements of Section 422(c)(5) of the Code.

 

(d) Attribution Rules. For purposes of Section 4(c) above, in determining stock
ownership, an Employee shall be deemed to own the stock owned, directly or
indirectly, by or for such Employee’s brothers, sisters, spouse, ancestors and
lineal descendants. Stock owned, directly or indirectly, by or for a
corporation, partnership, estate or trust shall be deemed to be owned
proportionately by or for its stockholders, partners or beneficiaries.

 

- 8 -



--------------------------------------------------------------------------------

(e) Outstanding Stock. For purposes of Section 4(c) above, “outstanding stock”
shall include all stock actually issued and outstanding immediately after the
grant. “Outstanding stock” shall not include shares authorized for issuance
under outstanding options held by the Employee or by any other person.

 

SECTION 5. STOCK SUBJECT TO PLAN.

 

(a) Basic Limitation. Shares offered under the Plan shall be authorized but
unissued Shares or treasury Shares. Subject to Section 5(b) below, the maximum
aggregate number of Options, SARs and Restricted Shares awarded under the Plan
shall not exceed the sum of (i) the number of Shares subject to outstanding
options granted under the Company’s 1997 Stock Option/Stock Issuance Plan,
Special Executive Stock Option/Stock Issuance Plan and 1993 Stock Option Plan
(the “Predecessor Plans”), as of the effective date of the Plan, to the extent
those options expire, terminate or are cancelled for any reason prior to
exercise in full, plus (ii) 5,506,649 Shares; provided, however, that such sum
shall not exceed 14,111,761 Shares. The limitations of this Section 5(a) shall
be subject to adjustment pursuant to Section 11. All Share amounts set forth in
the Plan have been adjusted to give effect to a 2 for 1 reverse stock split of
the Stock which was effected on November 12, 2003. The number of Shares that are
subject to Options or other rights outstanding at any time under the Plan shall
not exceed the number of Shares which then remain available for issuance under
the Plan. The Company, during the term of the Plan, shall at all times reserve
and keep available sufficient Shares to satisfy the requirements of the Plan.

 

(b) Additional Shares. If Restricted Shares or Shares issued upon the exercise
of Options are forfeited, then such Shares shall again become available for
Awards under the Plan. If Stock Units, Options or SARs are forfeited or
terminate for any other reason before being exercised or settled, as applicable,
then the corresponding Shares shall again become available for Awards under the
Plan. If Stock Units are settled, then only the number of Shares (if any)
actually issued in settlement of such Stock Units shall reduce the number
available under Section 5(a) and the balance shall again become available for
Awards under the Plan. If SARs are exercised, then only the number of Shares (if
any) actually issued in settlement of such SARs shall reduce the number
available in Section 5(a) and the balance shall again become available for
Awards under the Plan.

 

SECTION 6. RESTRICTED SHARES

 

(a) Restricted Stock Agreement. Each grant of Restricted Shares under the Plan
shall be evidenced by a Restricted Stock Agreement between the recipient and the
Company. Such Restricted Shares shall be subject to all applicable terms of the
Plan and may be subject to any other terms that are not inconsistent with the
Plan. The provisions of the various Restricted Stock Agreements entered into
under the Plan need not be identical.

 

(b) Payment for Awards. Subject to the following sentence, Restricted Shares may
be sold or awarded under the Plan for such consideration as the Committee may
determine, including (without limitation) cash, cash equivalents, full-recourse
promissory notes, past services and future services. To the extent that an Award
consists of newly issued Restricted Shares, the Award recipient shall furnish
consideration with a value not less than the par value of such Restricted Shares
in the form of cash, cash equivalents, or past services rendered to the Company
(or a Parent or Subsidiary), as the Committee may determine.

 

- 9 -



--------------------------------------------------------------------------------

(c) Vesting. Each Award of Restricted Shares may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Restricted Stock Agreement. A Restricted Stock
Agreement may provide for accelerated vesting in the event of the Participant’s
death, disability or retirement or other events. The Committee may determine, at
the time of granting Restricted Shares of thereafter, that all or part of such
Restricted Shares shall become vested in the event that a Change in Control
occurs with respect to the Company.

 

(d) Voting and Dividend Rights. The holders of Restricted Shares awarded under
the Plan shall have the same voting, dividend and other rights as the Company’s
other stockholders. A Restricted Stock Agreement, however, may require that the
holders of Restricted Shares invest any cash dividends received in additional
Restricted Shares. Such additional Restricted Shares shall be subject to the
same conditions and restrictions as the Award with respect to which the
dividends were paid.

 

(e) Restrictions on Transfer of Shares. Restricted Shares shall be subject to
such rights of repurchase, rights of first refusal or other restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Restricted Stock Agreement and shall apply in addition to any general
restrictions that may apply to all holders of Shares.

 

SECTION 7. TERMS AND CONDITIONS OF OPTIONS.

 

(a) Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions which are not inconsistent with
the Plan and which the Committee deems appropriate for inclusion in a Stock
Option Agreement. The Stock Option Agreement shall specify whether the Option is
an ISO or an NSO. The provisions of the various Stock Option Agreements entered
into under the Plan need not be identical. Options may be granted in
consideration of a reduction in the Optionee’s other compensation.

 

(b) Number of Shares. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option and shall provide for the adjustment of
such number in accordance with Section 11. Options granted to an Optionee in a
single calendar year of the Company shall not cover more than 1,500,000 Shares,
except that Options granted to a new Employee or Consultant in the calendar year
of the Company in which his or her Service first commences shall not cover more
than 2,500,000 Shares (in each case subject to adjustment in accordance with
Section 11).

 

(c) Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price. The Exercise Price of an ISO shall not be less than 100% of the Fair
Market Value of a Share on the date of grant, except as otherwise provided in
Section 4(c), and the Exercise Price of an NSO shall not be less 85% of the Fair
Market Value of a Share on the date of grant. Notwithstanding the foregoing, a
Stock Option Agreement may specify that the exercise price of an NSO may

 

- 10 -



--------------------------------------------------------------------------------

vary in accordance with a predetermined formula. Subject to the foregoing in
this Section 7(c), the Exercise Price under any Option shall be determined by
the Committee at its sole discretion. The Exercise Price shall be payable in one
of the forms described in Section 8.

 

(d) Withholding Taxes. As a condition to the exercise of an Option, the Optionee
shall make such arrangements as the Committee may require for the satisfaction
of any federal, state, local or foreign withholding tax obligations that may
arise in connection with such exercise. The Optionee shall also make such
arrangements as the Committee may require for the satisfaction of any federal,
state, local or foreign withholding tax obligations that may arise in connection
with the disposition of Shares acquired by exercising an Option.

 

(e) Exercisability and Term. Each Stock Option Agreement shall specify the date
when all or any installment of the Option is to become exercisable. The Stock
Option Agreement shall also specify the term of the Option; provided that the
term of an ISO shall in no event exceed 10 years from the date of grant (five
years for Employees described in Section 4(c)). A Stock Option Agreement may
provide for accelerated exercisability in the event of the Optionee’s death,
disability, or retirement or other events and may provide for expiration prior
to the end of its term in the event of the termination of the Optionee’s
Service. Options may be awarded in combination with SARs, and such an Award may
provide that the Options will not be exercisable unless the related SARs are
forfeited. Subject to the foregoing in this Section 7(e), the Committee at its
sole discretion shall determine when all or any installment of an Option is to
become exercisable and when an Option is to expire.

 

(f) Exercise of Options Upon Termination of Service. Each Stock Option Agreement
shall set forth the extent to which the Optionee shall have the right to
exercise the Option following termination of the Optionee’s Service with the
Company and its Subsidiaries, and the right to exercise the Option of any
executors or administrators of the Optionee’s estate or any person who has
acquired such Option(s) directly from the Optionee by bequest or inheritance.
Such provisions shall be determined in the sole discretion of the Committee,
need not be uniform among all Options issued pursuant to the Plan, and may
reflect distinctions based on the reasons for termination of Service.

 

(g) Effect of Change in Control. The Committee may determine, at the time of
granting an Option or thereafter, that such Option shall become exercisable as
to all or part of the Shares subject to such Option in the event that a Change
in Control occurs with respect to the Company.

 

(h) Leaves of Absence. An Employee’s Service shall cease when such Employee
ceases to be actively employed by, or a Consultant to, the Company (or any
subsidiary) as determined in the sole discretion of the Board of Directors. For
purposes of Options, Service does not terminate when an Employee goes on a bona
fide leave of absence, that was approved by the Company in writing, if the terms
of the leave provide for continued service crediting, or when continued service
crediting is required by applicable law. However, for purposes of determining
whether an Option is entitled to ISO status, an Employee’s Service will be
treated as terminating 90 days after such Employee went on leave, unless such
Employee’s right to return to active work is guaranteed by law or by a contract.
Service terminates in any event when the approved leave ends, unless such
Employee immediately returns to active work. The Company determines which leaves
count toward Service, and when Service terminates for all purposes under the
Plan.

 

- 11 -



--------------------------------------------------------------------------------

(i) No Rights as a Stockholder. An Optionee, or a transferee of an Optionee,
shall have no rights as a stockholder with respect to any Shares covered by his
Option until the date of the issuance of a stock certificate for such Shares. No
adjustments shall be made, except as provided in Section 11.

 

(j) Modification, Extension and Renewal of Options. Within the limitations of
the Plan, the Committee may modify, extend or renew outstanding options or may
accept the cancellation of outstanding options (to the extent not previously
exercised), whether or not granted hereunder, in return for the grant of new
Options for the same or a different number of Shares and at the same or a
different exercise price, or in return for the grant of the same or a different
number of Shares. The foregoing notwithstanding, no modification of an Option
shall, without the consent of the Optionee, adversely affect his or her rights
or obligations under such Option.

 

(k) Restrictions on Transfer of Shares. Any Shares issued upon exercise of an
Option shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Stock Option Agreement and shall apply in addition to any general restrictions
that may apply to all holders of Shares.

 

(l) Buyout Provisions. The Committee may at any time (a) offer to buy out for a
payment in cash or cash equivalents an Option previously granted or
(b) authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.

 

SECTION 8. PAYMENT FOR SHARES.

 

(a) General Rule. The entire Exercise Price or Purchase Price of Shares issued
under the Plan shall be payable in lawful money of the United States of America
at the time when such Shares are purchased, except as provided in Section 8(b)
through Section 8(g) below.

 

(b) Surrender of Stock. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by surrendering, or attesting to the
ownership of, Shares which have already been owned by the Optionee or his
representative. Such Shares shall be valued at their Fair Market Value on the
date when the new Shares are purchased under the Plan. The Optionee shall not
surrender, or attest to the ownership of, Shares in payment of the Exercise
Price if such action would cause the Company to recognize compensation expense
(or additional compensation expense) with respect to the Option for financial
reporting purposes.

 

(c) Services Rendered. At the discretion of the Committee, Shares may be awarded
under the Plan in consideration of services rendered to the Company or a
Subsidiary prior to the award. If Shares are awarded without the payment of a
Purchase Price in cash, the Committee shall make a determination (at the time of
the award) of the value of the services rendered by the Offeree and the
sufficiency of the consideration to meet the requirements of Section 6(b).

 

- 12 -



--------------------------------------------------------------------------------

(d) Cashless Exercise. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by delivery (on a form prescribed by the
Committee) of an irrevocable direction to a securities broker to sell Shares and
to deliver all or part of the sale proceeds to the Company in payment of the
aggregate Exercise Price.

 

(e) Exercise/Pledge. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by delivery (on a form prescribed by the
Committee) of an irrevocable direction to a securities broker or lender to
pledge Shares, as security for a loan, and to deliver all or part of the loan
proceeds to the Company in payment of the aggregate Exercise Price.

 

(f) Promissory Note. To the extent that a Stock Option Agreement or Restricted
Stock Agreement so provides, payment may be made all or in part by delivering
(on a form prescribed by the Company) a full-recourse promissory note. However,
the par value of the Common Shares being purchased under the Plan, if newly
issued, shall be paid in cash or cash equivalents.

 

(g) Other Forms of Payment. To the extent that a Stock Option Agreement or
Restricted Stock Agreement so provides, payment may be made in any other form
that is consistent with applicable laws, regulations and rules.

 

(h) Limitations under Applicable Law. Notwithstanding anything herein or in a
Stock Option Agreement or Restricted Stock Agreement to the contrary, payment
may not be made in any form that is unlawful, as determined by the Committee in
its sole discretion.

 

SECTION 9. STOCK APPRECIATION RIGHTS.

 

(a) SAR Agreement. Each grant of a SAR under the Plan shall be evidenced by a
SAR Agreement between the Optionee and the Company. Such SAR shall be subject to
all applicable terms of the Plan and may be subject to any other terms that are
not inconsistent with the Plan. The provisions of the various SAR Agreements
entered into under the Plan need not be identical. SARs may be granted in
consideration of a reduction in the Optionee’s other compensation.

 

(b) Number of Shares. Each SAR Agreement shall specify the number of Shares to
which the SAR pertains and shall provide for the adjustment of such number in
accordance with Section 11. SARs granted to any Optionee in a single calendar
year shall in no event pertain to more than 1,500,000 Shares, except that SARs
granted to a new Employee or Consultant in the calendar year of the Company in
which his or her Service first commences shall not pertain to more than
2,500,000 Shares. The limitations set forth in the preceding sentence shall be
subject to adjustment in accordance with Section 11.

 

(c) Exercise Price. Each SAR Agreement shall specify the Exercise Price. A SAR
Agreement may specify an Exercise Price that varies in accordance with a
predetermined formula while the SAR is outstanding.

 

(d) Exercisability and Term. Each SAR Agreement shall specify the date when all
or any installment of the SAR is to become exercisable. The SAR Agreement shall
also specify the

 

- 13 -



--------------------------------------------------------------------------------

term of the SAR. A SAR Agreement may provide for accelerated exercisability in
the event of the Optionee’s death, disability or retirement or other events and
may provide for expiration prior to the end of its term in the event of the
termination of the Optionee’s service. SARs may be awarded in combination with
Options, and such an Award may provide that the SARs will not be exercisable
unless the related Options are forfeited. A SAR may be included in an ISO only
at the time of grant but may be included in an NSO at the time of grant or
thereafter. A SAR granted under the Plan may provide that it will be exercisable
only in the event of a Change in Control.

 

(e) Effect of Change in Control. The Committee may determine, at the time of
granting a SAR or thereafter, that such SAR shall become fully exercisable as to
all Common Shares subject to such SAR in the event that a Change in Control
occurs with respect to the Company.

 

(f) Exercise of SARs. Upon exercise of a SAR, the Optionee (or any person having
the right to exercise the SAR after his or her death) shall receive from the
Company (a) Shares, (b) cash or (c) a combination of Shares and cash, as the
Committee shall determine. The amount of cash and/or the Fair Market Value of
Shares received upon exercise of SARs shall, in the aggregate, be equal to the
amount by which the Fair Market Value (on the date of surrender) of the Shares
subject to the SARs exceeds the Exercise Price.

 

(g) Modification or Assumption of SARs. Within the limitations of the Plan, the
Committee may modify, extend or assume outstanding SARs or may accept the
cancellation of outstanding SARs (whether granted by the Company or by another
issuer) in return for the grant of new SARs for the same or a different number
of shares and at the same or a different exercise price. The foregoing
notwithstanding, no modification of a SAR shall, without the consent of the
holder, may alter or impair his or her rights or obligations under such SAR.

 

SECTION 10. STOCK UNITS.

 

(a) Stock Unit Agreement. Each grant of Stock Units under the Plan shall be
evidenced by a Stock Unit Agreement between the recipient and the Company. Stock
Units shall be subject to all applicable terms of the Plan and may be subject to
any other terms that are not inconsistent with the Plan. The provisions of the
various Stock Unit Agreements entered into under the Plan need not be identical.
Stock Units may be granted in consideration of a reduction in the recipient’s
other compensation.

 

(b) Payment for Awards. To the extent that an Award is granted in the form of
Stock Units, no cash consideration shall be required of the Award recipients.

 

(c) Vesting Conditions. Each Award of Stock Units may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Stock Unit Agreement. A Stock Unit Agreement may
provide for accelerated vesting in the event of the Participant’s death,
disability or retirement or other events. The Committee may determine, at the
time of granting Stock Units or thereafter, that all or part of such Stock Units
shall become vested in the event that a Change in Control occurs with respect to
the Company.

 

- 14 -



--------------------------------------------------------------------------------

(d) Voting and Dividend Rights. The holders of Stock Units shall have no voting
rights. Prior to settlement or forfeiture, any Stock Unit awarded under the Plan
may, at the Committee’s discretion, carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Share while the Stock Unit is outstanding.
Dividend equivalents may be converted into additional Stock Units. Settlement of
dividend equivalents may be made in the form of cash, in the form of Shares, or
in a combination of both. Prior to distribution, any dividend equivalents which
are not paid shall be subject to the same conditions and restrictions (including
without limitation, any forfeiture conditions) as the Stock Units to which they
attach.

 

(e) Form and Time of Settlement of Stock Units. Settlement of vested Stock Units
may be made in the form of (a) cash, (b) Shares or (c) any combination of both,
as determined by the Committee. The actual number of Stock Units eligible for
settlement may be larger or smaller than the number included in the original
Award, based on predetermined performance factors. Methods of converting Stock
Units into cash may include (without limitation) a method based on the average
Fair Market Value of Shares over a series of trading days. Vested Stock Units
may be settled in a lump sum or in installments. The distribution may occur or
commence when all vesting conditions applicable to the Stock Units have been
satisfied or have lapsed, or it may be deferred to any later date. The amount of
a deferred distribution may be increased by an interest factor or by dividend
equivalents. Until an Award of Stock Units is settled, the number of such Stock
Units shall be subject to adjustment pursuant to Section 11.

 

(f) Death of Recipient. Any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s beneficiary or
beneficiaries. Each recipient of a Stock Units Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Award recipient’s death.
If no beneficiary was designated or if no designated beneficiary survives the
Award recipient, then any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s estate.

 

(g) Creditors’ Rights. A holder of Stock Units shall have no rights other than
those of a general creditor of the Company. Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Stock Unit Agreement.

 

SECTION 11. ADJUSTMENT OF SHARES.

 

(a) Adjustments. In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the price
of Shares, a combination or consolidation of the outstanding Stock (by
reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spin-off or a similar occurrence, the Committee shall make
such adjustments as it, in its sole discretion, deems appropriate in one or more
of:

 

(i) The number of Options, SARs, Restricted Shares and Stock Units available for
future Awards under Section 5;

 

- 15 -



--------------------------------------------------------------------------------

(ii) The limitations set forth in Section 5(a), Section 7(b) and Section 9(b);

 

(iii) The number of NSOs to be granted to Outside Directors under Section 4(b);

 

(iv) The number of Shares covered by each outstanding Option and SAR;

 

(v) The Exercise Price under each outstanding Option and SAR; or

 

(vi) The number of Stock Units included in any prior Award which has not yet
been settled.

 

Except as provided in this Section 11, a Participant shall have no rights by
reason of any issue by the Company of stock of any class or securities
convertible into stock of any class, any subdivision or consolidation of shares
of stock of any class, the payment of any stock dividend or any other increase
or decrease in the number of shares of stock of any class.

 

(b) Dissolution or Liquidation. To the extent not previously exercised or
settled, Options, SARs and Stock Units shall terminate immediately prior to the
dissolution or liquidation of the Company.

 

(c) Reorganizations. In the event that the Company is a party to a merger or
other reorganization, outstanding Awards shall be subject to the agreement of
merger or reorganization. Such agreement shall provide for:

 

(i) The continuation of the outstanding Awards by the Company, if the Company is
a surviving corporation;

 

(ii) The assumption of the outstanding Awards by the surviving corporation or
its parent or subsidiary;

 

(iii) The substitution by the surviving corporation or its parent or subsidiary
of its own awards for the outstanding Awards;

 

(iv) Full exercisability or vesting and accelerated expiration of the
outstanding Awards; or

 

(v) Settlement of the full value of the outstanding Awards in cash or cash
equivalents followed by cancellation of such Awards.

 

(d) Reservation of Rights. Except as provided in this Section 11, an Optionee or
Offeree shall have no rights by reason of any subdivision or consolidation of
shares of stock of any class, the payment of any dividend or any other increase
or decrease in the number of shares of stock of any class. Any issue by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall not affect, and no adjustment by reason thereof
shall be made with respect to, the number or Exercise Price of Shares subject to
an Option. The grant of an Option pursuant to the Plan shall not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.

 

- 16 -



--------------------------------------------------------------------------------

SECTION 12. LEGAL AND REGULATORY REQUIREMENTS.

 

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares complies with (or is exempt from) all applicable requirements of
law, including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations and the regulations of any stock exchange on which the Company’s
securities may then be listed, and the Company has obtained the approval or
favorable ruling from any governmental agency which the Company determines is
necessary or advisable.

 

SECTION 13. WITHHOLDING TAXES.

 

(a) General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any Shares or make any cash payment under the Plan until such
obligations are satisfied.

 

(b) Share Withholding. The Committee may permit a Participant to satisfy all or
part of his or her withholding or income tax obligations by having the Company
withhold all or a portion of any Shares that otherwise would be issued to him or
her or by surrendering all or a portion of any Shares that he or she previously
acquired. Such Shares shall be valued at their Fair Market Value on the date
when taxes otherwise would be withheld in cash. In no event may a Participant
have Shares withheld that would otherwise be issued to him or her in excess of
the number necessary to satisfy the legally required minimum tax withholding.

 

SECTION 14. LIMITATION ON PARACHUTE PAYMENTS.

 

(a) Scope of Limitation.. This Section 14 shall apply to an Award only if the
independent auditors most recently selected by the Board (the “Auditors”)
determine that the after-tax value of such Award to the Optionee or Offeree,
taking into account the effect of all federal, state and local income taxes,
employment taxes and excise taxes applicable to the Optionee or Offeree
(including the excise tax under section 4999 of the Code), will be greater after
the application of this Section 14 than it was before application of this
Section 14.

 

(b) Basic Rule. In the event that the Auditors determine that any payment or
transfer by the Company under the Plan to or for the benefit of a Participant (a
“Payment”) would be nondeductible by the Company for federal income tax purposes
because of the provisions concerning “excess parachute payments” in Section 280G
of the Code, then the aggregate present value of all Payments shall be reduced
(but not below zero) to the Reduced Amount. For purposes of this Section 14, the
“Reduced Amount” shall be the amount, expressed as a present value, which
maximizes the aggregate present value of the Payments without causing any
Payment to be nondeductible by the Company because of Section 280G of the Code.

 

- 17 -



--------------------------------------------------------------------------------

(c) Reduction of Payments. If the Auditors determine that any Payment would be
nondeductible by the Company because of Section 280G of the Code, then the
Company shall promptly give the Participant notice to that effect and a copy of
the detailed calculation thereof and of the Reduced Amount, and the Participant
may then elect, in his or her sole discretion, which and how much of the
Payments shall be eliminated or reduced (as long as after such election the
aggregate present value of the Payments equals the Reduced Amount) and shall
advise the Company in writing of his or her election within 10 days of receipt
of notice. If no such election is made by the Participant within such 10-day
period, then the Company may elect which and how much of the Payments shall be
eliminated or reduced (as long as after such election the aggregate present
value of the Payments equals the Reduced Amount) and shall notify the
Participant promptly of such election. For purposes of this Section 14, present
value shall be determined in accordance with Section 280G(d)(4) of the Code. All
determinations made by the Auditors under this Section 14 shall be binding upon
the Company and the Participant and shall be made within 60 days of the date
when a Payment becomes payable or transferable. As promptly as practicable
following such determination and the elections hereunder, the Company shall pay
or transfer to or for the benefit of the Participant such amounts as are then
due to him or her under the Plan and shall promptly pay or transfer to or for
the benefit of the Participant in the future such amounts as become due to him
or her under the Plan.

 

(d) Related Corporations. For purposes of this Section 14, the term “Company”
shall include affiliated corporations to the extent determined by the Auditors
in accordance with Section 280G(d)(5) of the Code.

 

SECTION 15. NO EMPLOYMENT RIGHTS.

 

No provision of the Plan, nor any right or Option granted under the Plan, shall
be construed to give any person any right to become, to be treated as, or to
remain an Employee. The Company and its Subsidiaries reserve the right to
terminate any person’s Service at any time and for any reason, with or without
notice.

 

SECTION 16. DURATION AND AMENDMENTS.

 

(a) Term of the Plan. The Plan, as set forth herein, shall terminate
automatically on September 1, 2013, and may be terminated on any earlier date
pursuant to Subsection (b) below.

 

(b) Right to Amend or Terminate the Plan. The Board of Directors may amend the
Plan at any time and from time to time. Rights and obligations under any Award
granted before amendment of the Plan shall not be materially impaired by such
amendment, except with consent of the Participant. An amendment of the Plan
shall be subject to the approval of the Company’s stockholders only to the
extent required by applicable laws, regulations or rules.

 

(c) Effect of Amendment or Termination. No Awards shall be granted under the
Plan after the termination thereof. The termination of the Plan, or any
amendment thereof, shall not affect Awards previously granted under the Plan.

 

- 18 -



--------------------------------------------------------------------------------

SECTION 17. EXECUTION.

 

To record the amendment and restatement of the Plan by the Board of Directors on
January 10, 2006, the Company has caused its authorized officer to execute the
same.

 

SYNNEX Corporation By  

 

--------------------------------------------------------------------------------

    Simon Leung     General Counsel and Secretary

 

- 19 -



--------------------------------------------------------------------------------

SYNNEX CORPORATION

 

2003 STOCK INCENTIVE PLAN

 

NOTICE OF STOCK UNIT AWARD

 

You have been granted Stock Units representing shares of Common Stock of Synnex
Corporation (the “Company”) on the following terms and pursuant to such other
terms and conditions as are set forth in the Stock Unit Agreement and the Synnex
Corporation 2003 Stock Incentive Plan (the “Plan”), both of which are attached
to and made a part of this document. Certain capitalized terms used in this
Notice of Stock Unit Award are defined in the Plan.

 

Name of Participant:

                                                                    

Total Number of Stock Units Granted:

                                                                    

Date of Grant:

                                    ,             

Vesting Start Date:

                                    ,             

Vesting Schedule:

   [                        ]

 

By signing this document, you acknowledge receipt of a copy of the Plan, and
agree that (a) these Stock Units are granted under and governed by the terms and
conditions of the Plan and the Stock Unit Agreement; (b) you have carefully
read, fully understand and agree to all of the terms and conditions described in
the attached Stock Unit Agreement and the Plan; (c) you understand and agree
that the Stock Unit Agreement, including its cover sheet and attachments,
constitutes the entire understanding between you and the Company regarding this
Award, and that any prior agreements, commitments or negotiations concerning
this Award are replaced and superseded; and (d) you have been given an
opportunity to consult legal counsel with respect to all matters relating to
this Award prior to signing this cover sheet and that you have either consulted
such counsel or voluntarily declined to consult such counsel.

 

[NAME OF PARTICIPANT]   SYNNEX CORPORATION

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Its:  

 

--------------------------------------------------------------------------------

Print Name

       



--------------------------------------------------------------------------------

SYNNEX CORPORATION

 

2003 STOCK INCENTIVE PLAN

 

STOCK UNIT AGREEMENT

 

Payment for Stock Units    No payment is required for the Stock Units you
receive. Vesting    Subject to the terms and conditions of the Plan and this
Stock Unit Agreement (the “Agreement”), your Stock Units vest in accordance with
the schedule set forth in the Notice of Stock Unit Award. In addition, the Stock
Units may vest upon such earlier dates as may be specified in any written
employment or similar agreement between you and the Company or your actual
employer. Forfeiture   

After your Service as an Employee or a Consultant terminates for any reason,
vesting of your Stock Units subject to such Award immediately stops and such
Award expires immediately as to the number of Stock Units that are not vested as
of the date your Service terminates.

 

If your Service terminates, then your Stock Units will be forfeited to the
extent that they have not vested before the termination date and do not vest as
a result of the termination. This means that the Stock Units will immediately be
cancelled. You receive no payment for Stock Units that are forfeited.

 

The Company determines when your Service terminates for this purpose and all
purposes under the Plan.

Leaves of Absence   

For purposes of this Award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Unit Award may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock Unit
Award may be adjusted in accordance with the Company’s part-time work policy or
the terms of an agreement between you and the Company pertaining to your
part-time schedule.

 

-1-



--------------------------------------------------------------------------------

Nature of Stock Units    Your Stock Units are mere bookkeeping entries. They
represent only the Company’s unfunded and unsecured promise to issue shares of
Common Stock (or distribute cash) on a future date. As a holder of Stock Units,
you have no rights other than the rights of a general creditor of the Company.
No Voting Rights or Dividends    Your Stock Units carry neither voting rights
nor rights to dividends. You, or your estate or heirs, have no rights as a
stockholder of the Company unless and until your Stock Units are settled by
issuing shares of the Company’s Common Stock. No adjustments will be made for
dividends or other rights if the applicable record date occurs before your stock
certificate is issued, except as described in the Plan. Stock Units
Nontransferable    You may not sell, transfer, assign, pledge or otherwise
dispose of any Stock Units. For instance, you may not use your Stock Units as
security for a loan. Settlement of Stock Units   

Each of your Stock Units will be settled when it vests[, unless a valid Deferral
Election (as defined below) applies to some or all of your Stock Units].

 

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested Stock Unit. However, the Company, in its sole discretion,
may substitute an equivalent amount of cash if the distribution of stock is not
reasonably practicable due to the requirements of applicable law. The amount of
cash will be determined on the basis of the Fair Market Value of the Company’s
Common Stock at the time of settlement.

 

Notwithstanding the foregoing, but subject to the last sentence of this
paragraph, if a settlement date occurs on a date that is not during a “window
period,” then, unless the Company determines otherwise, the settlement date
automatically shall be deferred to the first trading day of the first “window
period” beginning after such date. In addition, if a settlement date occurs at a
time when the Company reasonably anticipates that its deduction with respect to
the payment otherwise would be limited or eliminated by application of Section
162(m) of the Internal Revenue Code (the “Code”), then, unless the Company
determines otherwise, delivery of the shares of Common Stock (or cash)
automatically shall be deferred until the first trading day of the first “window
period” after the payment would cease to be subject to such limitation or
elimination. In no event shall settlement be delayed pursuant to this paragraph
to a date that is more than 2 1/2 months after the end of the calendar year in
which the Stock Unit vests (or, if later, 2 1/2 months after the end of the
Company’s fiscal year in which the Stock Unit vests).

 

-2-



--------------------------------------------------------------------------------

    

A “window period” means a period designated by the Company during which you are
permitted to purchase or sell shares of Common Stock.

 

Whenever any Stock Units are to be settled in installments, the number of Stock
Units in any given installment shall be rounded to the nearest whole number to
avoid a requirement to deliver a fractional share.

[Deferral Elections]    You may elect to defer the settlement of any Stock Units
that vest pursuant to this Award in accordance with the rules set forth below
and any rules and procedures that may hereafter be adopted by the Committee.
Such elections (“Deferral Elections”) may not extend the settlement of the Stock
Unit beyond the earlier of (a) 30 days after the termination of your Service
(provided, however, that if you are a “specified employee” as defined in Section
409A of the Code, your Stock Units may not be settled prior to the six month
anniversary of the termination of your separation from service, to the extent
required to comply with Section 409A), or (b) the tenth anniversary of your
Vesting Start Date (the “Latest Settlement Date”). Unless otherwise provided by
the Committee in accordance with the requirements of Section 409A, Deferral
Elections must be in writing, must be received by the Company at its
headquarters no later than 30 days following the Date of Grant, must be
irrevocable no later than 30 days following the Date of Grant, and may only
relate to Stock Units that vest at least 12 months following the date that the
Deferral Election is made and becomes irrevocable. Notwithstanding the
foregoing, if a settlement date (including the Latest Settlement Date) occurs at
a time when you are considered by the Company to be one of its “covered
employees” within the meaning of Section 162(m) of the Code, then, to the extent
permitted under Section 409A, delivery of the shares of Common Stock (or cash)
automatically shall be deferred until the calendar year in which you separate
from service (within the meaning of Section 409A) or, if earlier, the earliest
date that the Company reasonably anticipates that the deduction of the payment
will not be limited or eliminated pursuant to Section 162(m). Withholding Taxes
and Stock Withholding    No stock certificates or cash will be distributed to
you unless you have made acceptable arrangements to pay any withholding taxes
that may be due in connection with any aspect of this Award, including the
grant, vesting and settlement of the Award. These arrangements may include
withholding shares of the Company’s Common Stock that otherwise would be issued
to you when the Stock Units are settled if permitted by the Company. The Fair

 

-3-



--------------------------------------------------------------------------------

     Market Value of these shares, determined as of the date when taxes
otherwise would have been withheld in cash, will be applied to the withholding
taxes. You also authorize the Company, or your actual employer, to satisfy all
withholding obligations of the Company or your actual employer from your wages
or other cash compensation payable to you by the Company or your actual
employer. Restrictions on Resale    By signing this Agreement, you agree not to
sell any shares of the Company’s Common Stock issued upon settlement of the
Stock Units at a time when applicable laws or Company policies prohibit a sale.
This restriction will apply as long as you are an employee, consultant or
director of the Company or a subsidiary of the Company. No Retention Rights   
Neither your Award nor this Agreement gives you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause. Adjustments    In the event of a stock split, a stock dividend or
a similar change in Company stock, the number of Stock Units covered by this
Award may be adjusted pursuant to the Plan. Beneficiary Designation    You may
dispose of your Stock Units in a written beneficiary designation. A beneficiary
designation must be filed with the Company on the proper form. It will be
recognized only if it has been received at the Company’s headquarters before
your death. If you file no beneficiary designation or if none of your designated
beneficiaries survives you, then your estate will receive any vested Stock Units
that you hold at the time of your death. Amendments Pursuant to Section 409A of
the Code    You acknowledge that this Agreement and the Plan, or portions
thereof, may be subject to Section 409A of the Code, that rules interpreting
this Code section may be issued in the future; and that changes may need to be
made to this Agreement to avoid adverse tax consequences under Section 409A. You
agree that the Company may amend the Agreement as it deems necessary or
desirable to avoid such adverse tax consequences. Applicable Law    This
Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its choice-of-law provisions). The Plan and Other
Agreements    The text of the Plan is incorporated in this Agreement by
reference. All capitalized terms in this Agreement shall have the meanings
assigned to them in the Plan. This Agreement and the Plan constitute the entire
understanding between you and the Company regarding

 

-4-



--------------------------------------------------------------------------------

    this Award. Any prior agreements, commitments or negotiations concerning
this Award are superseded. This Agreement may be amended only by another written
agreement, signed by both parties.

 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

 

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

 

DESCRIBED ABOVE AND IN THE PLAN.

 

-5-